GRUBB, District Judge.
Petition by plaintiff for an order directing reimbursement of plaintiff association for expenses and disbursements incurred on its behalf in connection with the seizure of the plaintiff, appointment of a Supervisory Representative in Charge, administrative hearings before the defendant subsequent to the seizure, culminating in the appointment of a Conservator, and in connection with this action brought to review the findings and order of the defendant.
The decision of this court on the merits sets forth the factual background. 162 F.Supp. 350.
 The court is not convinced that it has power to grant the prayer of the petition. However, even if the court has that power, it does not feel that this is a proper case for the court to exercise it. There is no fund being administered by the court, and the services of the attorneys did not enhance the funds of the association or preserve or protect such funds. It is only in an exceptional case where attorney fees should be ordered by the court to the unsuccessful litigant.
The court does not find that this action was brought by the plaintiff in bad faith. Plaintiff had a right to have the action of the defendant reviewed by the court.
Plaintiff’s petition is hereby denied without prejudice to the right of the plaintiff or the attorneys in question to make such a claim and take such action as they believe they are entitled to against anyone that they believe indebted to them on account of attorney fees and disbursements.